Order filed December 14, 2017




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-17-00194-CR
                                    ___________

             DANINI MARIE-DAVIS JACKSON, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 20362B


                                    ORDER
      Appellant’s court-appointed attorney of record, Susannah E. Prucka, has filed
in this court a motion to withdraw as counsel on appeal. See TEX. R. APP. P. 6.5.
Prucka states in her motion that she “accepted a position with the Ector County
District Attorney’s Office and was sworn in as an Assistant District Attorney on
October 2, 2017.” Prucka’s continued representation of Appellant in this case would
constitute a conflict of interest. The motion to withdraw is granted, and the appeal
is abated.
        The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before
December 29, 2017, a supplemental clerk’s record evidencing such appointment.
The appeal will be reinstated when the supplemental clerk’s record is filed in this
court. We note that appellate briefs have already been filed in this court. However,
we also note that the brief filed by Prucka neither advocates on behalf of Appellant
nor complies with the requirements for the filing of an Anders brief.1 See Anders v.
California, 386 U.S. 738, 744 (1967); see also Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).
Consequently, new counsel is requested to file an amended brief on behalf of
Appellant. The amended brief will be due to be filed in this court thirty days after
the date that this appeal is reinstated.


                                                                  PER CURIAM


December 14, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




        1
          Prucka presented one issue in her brief: that the trial court’s judgment should be modified to add
the $55 fine that was assessed against Appellant in open court but omitted from the written judgment of the
trial court.

                                                     2